SHAW, Justice.
We accepted review of Marquez v. Prudential Property & Casualty Insurance Co., 534 So.2d 918 (Fla. 3d DCA 1988), because the decision was certified to be in conflict with Shelby Mutual Insurance Co. v. Smith, 527 So.2d 830 (Fla. 4th DCA 1988). We subsequently issued an opinion quashing the district court’s opinion in Shelby. Shelby Mut. Ins. Co. v. Smith, 556 So.2d 393 (Fla.1990). The decision below is consistent with our recent opinion in Shelby, and there is no longer conflict. We therefore discharge the petition for review.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, BARKETT, GRIMES and KOGAN, JJ., concur.